    Case 3:19-cv-02015-N Document 1 Filed 08/22/19                 Page 1 of 12 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


KIM TURNER,                    )
                               )
               Plaintiff,      )
                               )                     CIVIL ACTION
vs.                            )
                               )                     FILE No.
AMPEX HOLDINGS OF DALLAS, LLC, )
                               )
               Defendant.      )

                                            COMPLAINT

       COMES NOW, KIM TURNER, by and through the undersigned counsel, and files this,

her Complaint against Defendant, AMPEX HOLDINGS OF DALLAS, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, KIM TURNER (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,


                                                 1
     Case 3:19-cv-02015-N Document 1 Filed 08/22/19                  Page 2 of 12 PageID 2



grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.      Defendant, AMPEX HOLDINGS OF DALLAS, LLC (hereinafter “AMPEX

HOLDINGS OF DALLAS, LLC”), is a Texas limited liability partnership that transacts business

in the State of Texas and within this judicial district.

        8.      Defendant, AMPEX HOLDINGS OF DALLAS, LLC, may be properly served

with process via its registered agent for service, to wit: c/o Omar Misleh, Registered Agent,

3304 Essex Drive, Richardson, TX 75082.

                                   FACTUAL ALLEGATIONS

        9.      On or about August 8, 2019, Plaintiff was a customer at “KFC,” a business

located at 4117 North Josey Lane, Carrollton, TX 75006, referenced herein as the “KFC.”

        10.     Plaintiff lives only eight miles from the Property

        11.     AMPEX HOLDINGS OF DALLAS, LLC is the owner or co-owner of the real

property and improvements that KFC is situated upon and that is the subject of this action,

referenced herein as the “Property.”



                                                   2
    Case 3:19-cv-02015-N Document 1 Filed 08/22/19                   Page 3 of 12 PageID 3



       12.     Plaintiff has visited KFC and the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months or

sooner, as soon as the barriers to access detailed in this Complaint are removed and the Property

are accessible again. The purpose of the revisit is to be a regular customer, to determine if and

when the Property are made accessible, and to maintain standing for this lawsuit for Advocacy

Purposes.

       13.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the vicinity as well as for Advocacy Purposes, but does not intend to

re-expose herself to the ongoing barriers to access and engage in a futile gesture of visiting the

public accommodation known to Plaintiff to have numerous and continuing barriers to access.

       14.     Plaintiff’s access to the business(es) located at 4117 North Josey Lane, Carrollton,

TX 75006, Dallas County Property Appraiser’s parcel number 197311 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of her disabilities,

and she will be denied and/or limited in the future unless and until Defendant, AMPEX

HOLDINGS OF DALLAS, LLC, is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42


                                                  3
    Case 3:19-cv-02015-N Document 1 Filed 08/22/19                  Page 4 of 12 PageID 4



U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to


                                                 4
    Case 3:19-cv-02015-N Document 1 Filed 08/22/19                 Page 5 of 12 PageID 5



               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.      Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again within six months or sooner as a


                                                 5
    Case 3:19-cv-02015-N Document 1 Filed 08/22/19                Page 6 of 12 PageID 6



customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at the

Property, but will be unable to fully do so because of her disability and the physical barriers to

access, dangerous conditions and ADA violations that exist at the Property that preclude and/or

limit her access to the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       27.     Defendant, AMPEX HOLDINGS OF DALLAS, LLC, has discriminated against

Plaintiff (and others with disabilities) by denying her access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       28.     Defendant AMPEX HOLDINGS OF DALLAS, LLC, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, AMPEX

HOLDINGS OF DALLAS, LLC, is compelled to remove all physical barriers that exist at the

Property, including those specifically set forth herein, and make the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:




                                                  6
Case 3:19-cv-02015-N Document 1 Filed 08/22/19                  Page 7 of 12 PageID 7



  (i)     On the eastern side of the Property/building, the access aisle to the accessible

          parking space is not level due to the presence of an accessible ramp side flares in

          the access aisle in violation of Section 502.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

  (ii)    On the eastern side of the Property/building, the accessible curb ramp is

          improperly protruding into the access aisle of the accessible parking space in

          violation of Section 406.5 of the 2010 ADAAG Standards. This violation made it

          difficult and dangerous for Plaintiff to exit/enter their vehicle.

  (iii)   On the eastern side of the Property/building, the access aisle adjacent to the

          accessible parking spaces has a cross-slope in excess of 1:48 in violation of

          Section 502.4 of the 2010 ADAAG standards and are not level. This violation

          made it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property.

  (iv)    Due to a policy of not having parking stops for the parking spaces on the north

          side of the Property, directly in front of the exterior access route, cars routinely

          pull up all the way to the curb and the "nose" of the car extends into the access

          route causing the exterior access route to routinely have clear widths below the

          minimum thirty-six (36") inch requirement specified by Section 403.5.1 of the

          2010 ADAAG Standards. This violation made it dangerous and difficult for

          Plaintiff to access exterior public features of the Property.

  (v)     Due to a policy of not having parking stops for the parking spaces on the north

          side of the Property, directly in front of the exterior access route, cars routinely



                                             7
Case 3:19-cv-02015-N Document 1 Filed 08/22/19                   Page 8 of 12 PageID 8



           pull up all the way to the curb and the "nose" of the car extends into the access

           route causing the exterior access route to routinely have clear widths below the

           minimum thirty-six (36") inch requirement, as such, parking spaces on the

           Property have not been designed so that cars and vans, when parked, cannot

           obstruct the required clear width of adjacent accessible routes in violation of

           section 502.7 of the 2010 ADAAG Standards. This violation made it dangerous

           and difficult for Plaintiff to access exterior public features of the Property.

  (vi)     Due to a policy of not having the previously mentioned parking stops along the

           north side of the Property/building, the Property lacks an accessible route from

           accessible parking spaces on the north side of the Property to the accessible

           entrance of the Property in violation of Section 206.2.1 and 208.3.1 of the 2010

           ADAAG standards. This violation made it difficult for Plaintiff to access the units

           of the Property.

  (vii)    Near the KFC, the ground surfaces of the access aisle have vertical rises in excess

           of ¼ (one quarter) inch in height, are not stable or slip resistant, have broken or

           unstable surfaces or otherwise fail to comply with Section 302, 303 and 502.4 of

           the 2010 ADAAG standards. This violation made it dangerous and difficult for

           Plaintiff to access the units of the Property.

  (viii)   Near the KFC, the accessible curb ramp servicing the Property lacks a clear and

           level landing at the top of the accessible ramps in violation of Section 405.7 of the

           2010 ADAAG standards. While there is a portion of the ramp colored red, the

           sloped portions of the ramp continues past the red markings, as such the end of

           the ramp should not be viewed as the area where the red marking ends. This



                                              8
Case 3:19-cv-02015-N Document 1 Filed 08/22/19                    Page 9 of 12 PageID 9



          violation made it dangerous and difficult for Plaintiff to access the units of the

          Property.

  (ix)    Near the KFC, the Property has an accessible ramp leading from the accessible

          route to the accessible entrances that has a change in direction with a landing that

          does not have sufficient maneuvering clearance of 60 inches and/or is adequately

          sized in violation of Section 405.7.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access the units of the

          Property.

  (x)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS IN KFC

  (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to locate accessible restroom facilities.

  (ii)    The actionable mechanism of the paper towel dispenser in the restroom is located

          outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to safely utilize the restroom facilities.

  (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

          are not insulated or configured to protect against contact in violation of Section

          606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

          any disabled individual to safely utilize the restroom facilities.




                                             9
   Case 3:19-cv-02015-N Document 1 Filed 08/22/19                    Page 10 of 12 PageID 10



       (iii)     The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

                 the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

                 disabled individual to safely utilize the restroom facilities.

       30.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.       All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       34.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, AMPEX

HOLDINGS OF DALLAS, LLC, has the financial resources to make the necessary

modifications.

       36.       Upon information and good faith belief, the Property has been altered since 2010.

       37.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.



                                                   10
   Case 3:19-cv-02015-N Document 1 Filed 08/22/19                      Page 11 of 12 PageID 11



       38.        Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, AMPEX HOLDINGS OF DALLAS, LLC, is required to remove the physical

barriers, dangerous conditions and ADA violations that exist at the Property, including those

alleged herein.

       39.        Plaintiff’s requested relief serves the public interest.

       40.        The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       41.        Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, AMPEX HOLDINGS OF DALLAS, LLC, pursuant to 42 U.S.C. §§

12188 and 12205.

       42.        Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, AMPEX

HOLDINGS OF DALLAS, LLC, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)        That the Court find Defendant, AMPEX HOLDINGS OF DALLAS, LLC, in

                  violation of the ADA and ADAAG;

       (b)        That the Court issue a permanent injunction enjoining Defendant, AMPEX

                  HOLDINGS OF DALLAS, LLC, from continuing their discriminatory practices;

       (c)        That the Court issue an Order requiring Defendant, AMPEX HOLDINGS OF

                  DALLAS, LLC, to (i) remove the physical barriers to access and (ii) alter the

                  subject Property to make it readily accessible to and useable by individuals with

                  disabilities to the extent required by the ADA;



                                                    11
Case 3:19-cv-02015-N Document 1 Filed 08/22/19              Page 12 of 12 PageID 12



   (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

         and costs; and

   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: August 22, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        /s/ Emil Lippe, Jr.
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       KIM TURNER




                                          12
